Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-6, and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Previously allowable subject matter of claim 2 was added into independent claim 1.
The prior art fails to teach or disclose a backlight module, comprising:
a substrate having a bottom surface;
at least two openings disposed on surrounding sides of the substrate and passing through the entire substrate
a glue frame surrounding and sealed on the surrounding sides of the substrate which has a hook corresponding to the openings that penetrates through the openings from a surface away from the bottom surface of the substrate and is caught on and connected to the bottom surface of the substrate
a gap between the hook and the openings, and the backlight module comprises a sealant layer sealed in the gap and extending to the bottom surface.
The closest prior art found was Xu US 2019/0064427 in view of Tsuchida US 2017/0329183.
Xu discloses a backlight module, comprising: a substrate 2 having a bottom surface (lower surface of 2, Fig 1); at least two openings disposed on surrounding sides .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YU ‘094 teaches a connection component for a backlight that has a hook shape that fits through an opening to secure to a frame portion, which is similar in concept to the instant invention, but does not teach the novel limitations of claim 1.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875